Motion Granted; Appeal Dismissed
and Memorandum Opinion filed August 5, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00975-CV
____________
 
ISAIAS BRAVO, Appellant
 
V.
 
LENAR HOMES OF TEXAS LAND & CONSTRUCTION, LTD.,
LENAR HOME OF TEXAS SALES & MARKETING D/B/A VILLAGE BUILDERS AND LENNAR
TEXAS HOLDING COMPANY, Appellees
 

 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2008-59279A
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed August 24, 2009.  On July 26, 2010, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
 Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Brown, Sullivan, and
Christopher.